                           UNITED STATES DISTRICT COURT
                             DISTRICT OF CONNECTICUT

JAMES KENNEDY, BESA KENNEDY              :
    Plaintiffs,                          :
                                         :
         v.                              :       No. 3:19-CV-260 (VLB)
                                         :
FREDERICK CARUSO ET AL.,                 :
    Defendants.                          :       March 30, 2020

         RULING ON MOTION FOR PARTIAL SUMMARY JUDGMENT [DKT. 35]

         Pro se Plaintiffs James Kennedy (“Mr. Kennedy”) and Besa Kennedy (“Mrs.

Kennedy”) (collectively, “Plaintiffs”) sue Defendants Detective Frederick Caruso,

Detective Frederick Hine, the Town of Fairfield, and Carmina Hirsch (collectively

“Defendants”). [Dkt. 1].

         Now pending before the Court is Defendant Carmina Hirsch’s (“Attorney

Hirsch”) Motion for Partial Summary Judgment as to Mr. Kennedy’s “stigma-plus”

defamation claim against her, [Dkt. 1 at ¶¶ 497-513], on the grounds that Mr.

Kennedy has failed to show that Attorney Hirsch made a false statement regarding

his 2009 arrest. [Dkts. 35 (Mot. for Summ. J.), 36 (Mem. Supp. Mot. for Summ. J.),

37 (56(a)(1) Statement of Material Facts); 39 (Hirsch Aff.); 40 (Def. Exs.)]. Plaintiffs

respond. [Dkts. 42 (Mem. Opp. Mot. Summ. J.), 43 (56(a)(2) Statement of Material

Facts), 44 (8/8/2018 James Kennedy Aff.), 45 (Pl. Ex.)]. Attorney Hirsch replies. [Dkt.

46]. For the reasons that follow, the Court GRANTS in part and DENIES in part the

claim.

                    I.     Standard of Review



                                             1
      Summary judgment should be granted “if there is no genuine dispute as to

any material fact and the movant is entitled to judgment as a matter of law.” Fed.

R. Civ. P. 56(a). An issue is genuine if “the evidence is such that a reasonable jury

could return a verdict for the nonmoving party.” Anderson v. Liberty Lobby, Inc.,

477 U.S. 242, 248 (1986). “If the court does not grant all the relief requested by the

motion, it may enter an order stating any material fact — including an item of

damages or other relief — that is not genuinely in dispute and treating the fact as

established in the case.” Fed. R. Civ. P. 56(g).

       “In ruling on a motion for summary judgment, “[t]he evidence of the

nonmovant is to be believed, and all justifiable inferences are to be drawn in his

favor.” Tolan v. Cotton, 572 U.S. 650, 651 (2014) (quoting Anderson, 477 U.S. at

255)). “Credibility determinations, the weighing of evidence, and the drawing of

legitimate inferences from the facts are jury functions, not those of a judge.”

Anderson, 477 U.S. at 255; see Hayes v. New York City Dep’t of Corrs., 84 F.3d 614,

619 (2d Cir 1996).

       Fed. R. Civ. P. 56(c) governs the type of evidence that may support a motion

for summary judgment:

      (1) A party asserting that a fact cannot be or is genuinely disputed
      must support the assertion by:

             (A) citing to particular parts of materials in the record, including
             depositions, documents, electronically stored information,
             affidavits or declarations, stipulations (including those made
             for purposes of the motion only), admissions, interrogatory
             answers, or other materials; or

             (B) showing that the materials cited do not establish the
             absence or presence of a genuine dispute, or that an adverse
             party cannot produce admissible evidence to support the fact.

                                           2
      (2) Objection That a Fact Is Not Supported by Admissible Evidence. A
      party may object that the material cited to support or dispute a fact
      cannot be presented in a form that would be admissible in evidence….

      (4) Affidavits or Declarations. An affidavit or declaration used to
      support or oppose a motion must be made on personal knowledge,
      set out facts that would be admissible in evidence, and show that the
      affiant or declarant is competent to testify on the matters stated.


Fed. R. Civ. P. 56(c)(1). “Any evidence considered on summary judgment must be

reducible to admissible form.” Figueroa v. Mazza, 825 F.3d 89, 99 n. 8 (2d Cir. 2016);

see Bryant v. Farmers Ins. Exch., 432 F.3d 1114, 1122 (10th Cir. 2005) (“At the

summary judgment stage, the parties need not submit evidence in a form

admissible at trial; however, the content or the substance of the evidence must be

admissible.”). Where a defendant presents admissible evidence tending to show

there is no genuine issue of material fact for a jury to decide and she is entitled to

judgment as a matter of law, a plaintiff must produce admissible evidence raising

a genuine issue of material fact to defeat summary judgment. Fed. R. Civ. P. 56(c).

      A party’s own affidavit may be enough to fend off summary judgment if it is

based on personal knowledge and is consistent with prior pleadings and

testimony. See Danzer v. Norden Sys., Inc., 151 F.3d 50, 53 (2d Cir. 1998) (reversing

district court grant of summary judgment because district court did not give party’s

affidavit weight and affidavit was consistent with prior pleadings and testimony);

Rivera v. Rochester Genesee Reg'l Transp. Auth., 743 F.3d 11, 20 (2d Cir. 2014)

(same). However, if the affidavit is inconsistent with prior deposition testimony or

pleadings, it does not create “a genuine issue for trial.” Hayes v. New York City

Dep't of Corr., 84 F.3d 614, 619 (2d Cir. 1996); see Rojas v. Roman Catholic Diocese

                                          3
of Rochester, 660 F.3d 98, 106 (2d Cir.2011) (“in certain extraordinary cases, where

the facts alleged are so contradictory that doubt is cast upon their plausibility, the

court may pierce the veil of the complaint's factual allegations and dismiss the

claim.”).

      Plaintiffs represent themselves. Mr. Kennedy is a lawyer, and “a lawyer

representing himself ordinarily receives no… solicitude at all.” Tracy v. Freshwater,

623 F.3d 90, 102 (2d Cir. 2010) (collecting cases).

                    II.    Relevant Background

      Mr. Kennedy’s stigma-plus defamation claim against Attorney Hirsch alleges

that Attorney Hirsch made or republished numerous false statements, some in

writing and some verbal.

      First, Attorney Hirsch republished an incident report signed by Detective

Frederick Caruso on December 6, 2018 (the “Incident Report”) which contained a

number of allegedly false statements. [Dkt. 1 at ¶¶ 502, 496, 506]; [Dkt. 37 (Hirsch

Statement of Facts) at ¶ 11]. The allegedly false statements included:


      •     "Mr. Kennedy was arrested in August of 2009 because he cleared out
            his house of all belongings while still married to Ms. [De Almeida-
            ]Kennedy,” which the complaint alleges is “false and stigmatizing”
            because “Mr. Kennedy has no criminal record, has never been arrested
            according to Connecticut statute, and the house was not empty upon
            separation of Mr. Kennedy with [Ms.] De Almeida- Kennedy.” Id. at ¶ 475.

      •     "[Mr. Kennedy] then fled Connecticut with both minor children leaving
            Ms. Kennedy with no usable cell phone, no vehicle and no idea where
            either of her two minor children were." Id. at ¶ 476. Plaintiffs argue that
            this was false and stigmatizing because: “ No one fled Connecticut. The
            home was about to go into foreclosure and a move had been planned.
            There was a vehicle left, [Ms.] De Almeida-Kennedy had two cell phones,
            and she [knew] where the children were.” Ibid.


                                            4
       •   Statements about Mr. Kennedy’s custody and visitation rights. Id. at ¶¶
           471-74.

       •   Statements about Mr. Kennedy’s parents’ opinion of his character and
           parenting skills. Id. at ¶¶478, 483.

       •   Statements about Mr. Kennedy’s payment of child support. Id. at ¶¶481-
           82.
Second, Mr. Kennedy alleges—though Attorney Hirsch does not admit—that

Attorney Hirsch has otherwise made a number of false and stigmatizing verbal

statements:


   •   In November of 2017, Attorney Hirsch told Mr. Kennedy’s children that Mr.
       Kennedy has a past record. Id. at ¶ 497.

   •   On October 27, 2018, Attorney Hirsch told a Family Relations caseworker
       that Mr. Kennedy “kidnapped his children,” and she has told others that he
       “kidnapped” his children. Id. at ¶¶ 498, 501, 506.


                   III.   Analysis

       Attorney Hirsch argues that the Court should grant summary judgment in

her favor as to the “stigma-plus” defamation claim because Detective Caruso’s

discussion of Mr. Kennedy’s 2009 arrest in the Incident Report does not amount to

stating a falsehood. [Dkt. 36]. Mr. Kennedy responds that his “stigma-plus”

defamation count is not limited to claims about the 2009 events, that none of his

claims rely on any statements about an arrest, and that Attorney Hirsch cannot rely

on the Incident Report to support her motion for summary judgment. [Dkt. 42].

       To establish a “stigma-plus” defamation claim, a plaintiff must allege:

       (1) the utterance of a statement about [him] that [a] is injurious to [his]
       reputation, [b] “that is capable of being proved false, and [c] he…
       claims is false,” and (2) “some tangible and material state imposed
       burden      in    addition    to    the    stigmatizing        statement.”


                                           5
Velez v. Levy, 401 F. 3d 75, 87 (2d Cir. 2015) (quoting Doe v. Dept’ of Pub. Safety ex

rel. Lee, 271 F.3d 38, 47 (2d Cir. 2001), rev’d on other grounds, Connecticut Dept.

of Public Safety v. Doe, 536 U.S. 1 (2003)). The “defamatory statement must be

sufficiently public to create or threaten a stigma….” Ibid. A plaintiff must also allege

that the statement was made without due process of law. Id. Balentine v. Tremblay,

554 Fed. App’x. 58, 60 (2d Cir. 2014) (Summary Order) (quoting Sadallah v. City of

Utica, 383 F.3d 34, 38 (2d Cir. 2004));

      First, the Court agrees with Plaintiffs that, even if Attorney Hirsch

establishes that the 2009 events occurred as stated in the Incident Report, she is

not entitled to summary judgment on the entirety of the stigma-plus defamation

claim. In their complaint, Plaintiffs also allege that the Incident Report contained

additional false statements beyond those relating to Mr. Kennedy’s arrest,

including statements about Mr. Kennedy’s custody and visitation rights, his

parents’ opinion of him, and his payment of child support. [Dkt. 1 at ¶¶ 471-74, 478,

481-83]. Further, Plaintiffs allege that Attorney Hirsch made a number of other

verbal false statements about Mr. Kennedy. Id. at ¶¶ 498, 501, 506. In her

memorandum supporting her motion for partial summary judgment and her 56(a)(1)

statement of facts, Attorney Hirsch does not admit to making the verbal statements

nor does she address the other allegedly false statements in the Incident Report.

See generally [Dkts. 36, 37]. Further in her partial summary judgment briefing,

Attorney Hirsch does not analyze the truth or falsity of all parts of the allegedly

false stigmatizing statements about the 2009 events, such was whether Mr.




                                           6
Kennedy “cleared out” the house and whether his actions can be characterized as

“kidnapping.” See generally [Dkts. 36, 37].

      On the other hand, the Court agrees with Attorney Hirsch that the stigma-

plus defamation count does turn in part on whether in 2009 Mr. Kennedy left

Connecticut with the children without telling Ms. de Almeida-Kennedy where they

were going and whether he was subsequently arrested. See [Dkt. 1 at ¶ 475 (“That

statement is false and stigmatizing… Mr. Kennedy has never been arrested

according to Connecticut statute.”), ¶ 476 (“That statement is false and

stigmatizing. No one fled Connecticut..., and [Ms. De Almeida-Kennedy] herself told

Caruso where the children were”)]. Therefore, the Court’s decision only addresses

whether there is a genuine dispute of material fact as to whether (1) Mr. Kennedy

was arrested in 2009 for First Degree Custodial Interference; and (2) Mr. Kennedy

left Connecticut with his two children without telling Ms. de Almeida-Kennedy

whether they were going while Ms. de Almeida-Kennedy was in France looking for

homes.

      1. 2009 Arrest

      Attorney Hirsch states that in August 2009, Mr. Kennedy “was arrested and

charged with First Degree Interference.” [Dkt. 37 at ¶¶ 5-6] (citing Dkt. 40 (Ex. 1,

Incident Report) at 2). 1 Plaintiffs object “there are no admissible records that exist



1In her reply brief, Attorney Hirsch also supports the truth of this statement with
a motion filed by Mr. Kennedy attached to his 2018 Emergency Ex Parte
Application for Custody. [Dkt. 12 at 6 (citing FBT-FA09- 4030227-S, Entry No.
393.00)]. The Court does not consider this evidence as it was new to the Reply
brief and could have been submitted with Attorney Hirsch’s original motion. See
                                          7
which would support that statement,” but do not otherwise dispute it. [Doc. 43 at ¶

6]. Therefore, the Court considers whether the Incident Report is an admissible

record or demonstrates the existence of an admissible record.

Connecticut General Statute § 54-142a provides in relevant part:

      (a)(1) Whenever any charge in a criminal case has been nolled in the
      Superior Court, or in the Court of Common Pleas, if at least thirteen
      months have elapsed since such nolle, all police and court records
      and records of the state's or prosecuting attorney or the prosecuting
      grand juror pertaining to such charge shall be erased….

      (e)(1)…[A]ny law enforcement agency having information contained
      in such erased records shall not disclose to anyone, except the
      subject of the record, upon submission pursuant to guidelines
      prescribed by the Office of the Chief Court Administrator of
      satisfactory proof of the subject's identity, information pertaining to
      any charge erased under any provision of this section and such clerk
      or person charged with the retention and control of such records
      shall forward a notice of such erasure to any law enforcement agency
      to which he knows information concerning the arrest has been
      disseminated and such disseminated information shall be erased
      from the records of such law enforcement agency….

Conn. Gen. Stat. Ann. § 54-142a. The statute restricts law enforcement agencies

from disclosing information in its records pertaining to a dismissed charge. It does

not say no person shall disclose such information. Consequently it does not

restrict any other person or class of persons from disclosing information

concerning the arrest or the circumstances surrounding the arrest. Even in cases

where an individual’s arrest records have been erased, the statute does not bar

testimony based on personal knowledge. See Greenan v. Greenan, 91 A.3d 909, 916



D. Conn. L. Civ. R. 56 (a)(3) (requiring that supporting evidence be submitted with
the statement of material facts); Fed. R. Civ. P 6(d) (“When a motion is supported
by affidavit, the affidavit shall be served with the motion”).


                                         8
(Conn. App. 2014) (“The plaintiff's testimony about his arrest was based on

his recollection, independent of erased records and, thus, was not within the scope

of § 54–142a.”); State v. Morowitz, 512 A.2d 175, 182 (1986) (“Because the disputed

testimony was based on personal knowledge independent of the erased records, §

54–142a did not bar its admission.”); Hampton v. Manson, 497 A.2d 1044, 1047

(Conn. App. 1985) (holding that “[n]o useful public purpose would be served by

expanding and interpreting the term ‘record’ as used in our erasure statutes to

include the personal knowledge and memory of actual events by police officers” in

parole board hearing context); see also Rado v. Board of Education, 583 A.2d 102,

107 (Conn. 1990) (§ 54–142a did not bar testimony regarding observation of events

where witnesses did not use any record subject to erasure in testifying).

      Here, while the Incident Report itself may not be admissible, it shows that

Detective Caruso would be competent to testify as to the 2009 arrest that his

testimony would not be barred by the erasure statute because he personally

witnessed the events. See [Dkt. 37 at ¶¶ 5-6] (citing [Dkt. 40]) (Detective Caruso

investigated the 2009 incident and made the arrest). The Incident Report is

therefore sufficient evidentiary support for purposes of summary judgment. See

Fed R. Civ. P. 56(c)(4).

      Plaintiffs argue that the Incident Report is not admissible evidence because

it is a law enforcement record. [Dkt. 42 at 7-8] (citing Conn. Gen. Stat. § 54-142a and

Martin v. Hearst Corp., 777 F.3d 546 (2d Circ. 2015)). But in light of the Court’s

finding that the Incident Report demonstrates the availability of admissible

evidence in the form of Detective Caruso’s testimony, based on his personal


                                          9
observations independent of police department records, the Court does not need

to reach this issue.

      Thus, the Court finds that there is no genuine dispute that Mr. Kennedy was

arrested and charged with First Degree Interference in 2009.

      2. Facts Relating to the 2009 Move to Texas

      Attorney Hirsch states that in August of 2009, while Ms. de Almeida-Kennedy

was in France looking at homes, Mr. Kennedy left Connecticut for Texas with his

two children without telling Ms. de Almeida-Kennedy that he had the children or

where they were going. [Dkt. 37 at ¶¶ 1- 6] (citing Incident Report at 2-4).

      In response, Mr. Kennedy gives the following account: In August of 2009, Mr.

Kennedy bought an expensive trip for his then-wife, Ms. De Almeida-Kennedy to

Cannes, France. [Dkt. 44 (8/8/2019 Mr. Kennedy Aff.) at ¶ 5]. At the time, he had

conversations with her about scenarios in which she, him, and their children would

move there, and scenarios in which she would move there alone. Id. While she was

away traveling in France, Mr. Kennedy separated from Ms. De Almeida-Kennedy

and took his children to Austin, Texas, which had been “discussed with [Ms. De

Almeida-Kennedy] prior; she knew we were moving, just not the physical address

where as we had not secured a place.” Id. at ¶ 6. Mr. Kennedy used a joint bank

account to purchase the tickets to Austin, Texas and notified Ms. De Almeida-

Kennedy that the children were with him. Id. at ¶ 7. He “did not invite her to come

stay with us and did not invite her to serve me.” Ibid.




                                          10
      Taking Mr. Kennedy’s evidence as true and drawing all justifiable inferences

in his favor, the Court finds that there is no genuine dispute that, in August of 2009,

Mr. Kennedy sent Ms. de Almeida-Kennedy to France and while she was in France

looking at homes to purchase, Mr. Kennedy instead relocated to Texas with their

two minor children without telling her their address. A dispute remains as to

whether Ms. de Almeida-Kennedy knew beforehand whether Mr. Kennedy was

moving out of Connecticut by himself with the children. 2

                   IV.   Conclusion

      Pursuant to Rule 56(g), the Court states that (1) Mr. Kennedy was arrested

and charged with First Degree Interference in 2009, and (2) in August of 2009, while

Ms. de Almeida-Kennedy was in France looking at homes, Mr. Kennedy left

Connecticut for Texas with his two minor children and did not tell her their address.

These facts are established in this case. The Court otherwise DENIES Attorney

Hirsch’s motion for partial summary judgment.

SO ORDERED this 30th day of March 2020 at Hartford, Connecticut.



                                       __________/s/ __________
                                        VANESSA L. BRYANT
                                        UNITED STATES DISTRICT JUDGE




2The Court notes that Mr. Kennedy’s statement that he had conversation with Ms.
De Almeida-Kennedy about “scenarios in which she, him , and their children
would move [to France]” is in tension with his later statement that Ms. De
Almeida-Kennedy “knew [Mr. Kennedy and the children] were moving” to Austin,
Texas.
                                          11
